PER CURIAM:
In this claim, submitted for decision upon the pleadings, *472claimant seeks $56.10 for medical services rendered to an inmate of the Huttonsville Correctional Center.
Respondent’s Answer, although admitting the validity of the claim, also states that there were not sufficient funds remaining in its appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which is equity and good conscience should be paid, the Court is of the opinion that an award cannot be made, based on our decision in Airkem Safes & Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.